UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2452


BLUE WATER BALTIMORE,

                Intervenor/Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE, MARYLAND,

                Defendant - Appellee,


UNITED STATES; STATE OF MARYLAND,

                Plaintiffs - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:02-cv-01524-JFM)


Submitted:   August 26, 2014                 Decided:   September 9, 2014


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore L. Garrett, Thomas R. Brugato, COVINGTON & BURLING LLP,
Washington, D.C., for Appellant.   Douglas F. Gansler, Attorney
General of Maryland, Nancy W. Young, OFFICE OF THE ATTORNEY
GENERAL, Baltimore, Maryland; Robert G. Dreher, Acting Assistant
Attorney General, Aaron P. Avila, Robert J. Lundman, Cara M.
Mroczek, Emily A. Polachek, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; George Nilson, City Solicitor, Baltimore,
Maryland; Peter E. Keith, GALLAGHER EVELIUS & JONES LLP,
Baltimore, Maryland; Thomas M. Lingan, VENABLE LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Blue Water Baltimore (“Blue Water”), an organization

concerned with promoting water quality in and around Baltimore,

Maryland, appeals the district court’s order denying as untimely

its motion to intervene pursuant to Fed. R. Civ. P. 24. *          Finding

no abuse of discretion, we affirm.          See Alt v. EPA, __ F.3d __,

__, 2014 WL 3397761, at *2 (4th Cir. July 14, 2014) (stating

standard of review).

           A party seeking to intervene under Rule 24, whether by

right or by permission, must do so by timely motion.               Id.   In

judging timeliness, a district court must “assess three factors:

first, how far the underlying suit has progressed; second, the

prejudice any resulting delay might cause the other parties; and

third, why the movant was tardy in filing its motion.”                   Id.

Here,    the   district   court   rightly    focused   on   Blue   Water’s

approximately eleven-year delay in moving to intervene following

final judgment, long after the time for appeal had expired and

otherwise in the absence of active proceedings.              See Houston

     *
       We reject the suggestion that the district court lacked
jurisdiction to consider Blue Water’s motion because it came
well after the court’s approval of a consent decree in the
subject litigation.   Houston Gen. Ins. Co. v. Moore, 193 F.3d
838, 840 (4th Cir. 1999). Moreover, to the extent Blue Water’s
intervention raised prudential or statutory standing concerns,
we assume without deciding such issues in favor of Blue Water
and proceed to the merits. See Kennedy v. Allera, 612 F.3d 261,
270 n.3 (4th Cir. 2010).



                                    3
Gen. Ins. Co., 193 F.3d at 839-40; Black v. Cent. Motor Lines,

Inc., 500 F.2d 407, 408 (4th Cir. 1974).

               Blue    Water’s     excuses        for       its     significant      delay      are

unavailing.       Blue Water indicated in the district court that the

concerns precipitating its attempted intervention have persisted

for over a decade, thus belying the organization’s insinuation

that it acted as soon as practicable.                               See Gould v. Alleco,

Inc.,    883    F.2d        281,   286 (4th       Cir.       1989).          Nor,    under      the

circumstances here, do we find the prospect of future litigation

sufficient to permit Blue Water’s intervention.

               Moreover,       allowing      Blue           Water     the    opportunity         to

disrupt   a     settled       agreement      would          undoubtedly       prejudice         the

existing parties.             See Scardelletti v. Debarr, 265 F.3d 195,

203-04    (4th        Cir.    2001),   rev’d       on        other     grounds       sub    nom.,

Devlin v. Scardelletti, 536 U.S. 1 (2002).                            Although Blue Water

submits   that        the    courts    and    the       parties        are    served       by   its

judicious      use     of    intervention     as        a    last     resort,       we   recently

explained that would-be intervenors who knowingly delay raising

suspected violations of their rights tarry at their own peril.

See Alt, 2014 WL 3397761, at *3.

               Accordingly, we affirm the district court’s denial of

intervention.          We dispense with oral argument because the facts

and legal conclusions are adequately presented in the materials



                                              4
before this court and argument would not aid in the decisional

process.

                                                      AFFIRMED




                              5